                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                4:19CR3020

      vs.
                                                                 ORDER
LINZY M. SWISHER,

                     Defendant.

      Defense counsel has moved to withdraw due to a conflict of interest. (Filing No.
20). Defendant is eligible for appointed counsel pursuant to the Criminal Justice Act, 18
U.S.C. §3006A, and the Amended Criminal Justice Act Plan for the District of
Nebraska.



      IT IS ORDERED:

      1)      Defense counsel's motion to appoint new counsel, (Filing No. 20), is
              granted. John Vanderslice is hereby withdrawn as counsel and shall
              promptly notify Defendant of the entry of this order.

      2)      The clerk shall delete John Vanderslice from any future ECF notifications
              herein.

      3)      The clerk shall forward this memorandum and order to the Federal Public
              Defender.

      4)      The Federal Public Defender shall forthwith provide the court with a draft
              appointment order (CJA Form 20) bearing the name and other identifying
              information of the CJA Panel attorney identified in accordance with the
              Criminal Justice Act Plan for this district.

      5)      The newly appointed counsel shall promptly file an entry of appearance
              on behalf of Defendant.

           March 25, 2019.                      BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
